Exhibit 10.1

LICENSE AGREEMENT

LICENSE AGREEMENT made as of this 18th day of July, 2008 by and between MISTRAL
CAPITAL MANAGEMENT, LLC, 1325 Avenue of the Americas, 34th Floor, New York, New
York 10017 (“Licensor”) and THE HAIN CELESTIAL GROUP, INC., 58 South Service
Road, Melville, New York 11747 (“Licensee”).

BACKGROUND: Licensor is the tenant under that certain Lease dated as of July 10,
2007 (“Lease”) with 650 Fifth Avenue Company, 650 Fifth Avenue, New York, New
York 10019 (“Landlord”) covering the entire 31st floor at 650 Fifth Avenue, New
York, New York (“Leased Premises”). Licensor has offered to license a portion of
the Leased Premises to Licensee for use and occupancy as executive offices, to
which Licensee has agreed in accordance with the terms and conditions set forth
herein.

NOW THEREFORE, intending to be legally bound, Licensor and Licensee hereby
agree:

1. Licensed Premises. Licensor hereby grants Licensee a license to use and
occupy a portion of the Leased Premises for Licensee’s use as executive offices.
Such licensed premises shall include two (2) offices, two (2) secretarial
stations, use of conference rooms; provided that the need to use a conference
room is scheduled in advance with Licensor, and appropriate file and storage
space commensurate with the size of the aforementioned offices (collectively,
the “Licensed Premises”). The exact location and configuration of the Licensed
Premises within the Leased Premises shall be determined by Licensor and
Licensee.

2. Term of License. The term of this License Agreement hereby granted shall be
for a period of one (1) year, commencing on August 1, 2008 (the “License
Commencement Date”) and ending one day prior to the annual anniversary of the
License Commencement Date (the “Annual License Renewal Date”), and thereafter
continuing from year to year until either the earlier of (i) the termination
hereof, (ii) the expiration of the Lease, or (iii) July 31, 2011.
Notwithstanding the foregoing, Licensor and Licensee shall separately and
independently have the right to terminate this License Agreement upon prior
written notice delivered to the other no later than ninety (90) days prior to
the Annual License Renewal Date.

3. License Fee: During the initial term hereof, Licensee shall pay Licensor an
annual license fee (the “License Fee”) of One Hundred Fifteen Thousand Dollars
($115,000.00), which shall be paid in advance in equal quarterly installments of
Twenty-Eight Thousand Seven Hundred Fifty Dollars ($28,750.00) each, commencing
on the License Commencement Date and quarterly thereafter as invoiced by the
Licensor. Unless this License shall be terminated or otherwise negotiated by the
parties hereto, the License Fee shall remain the same from year to year.

4. Pre-Occupancy. Licensee has requested that Licensor provide Licensee with
access to the Licensed Premises prior to the commencement of the term of this



--------------------------------------------------------------------------------

License Agreement for the purposes planning and designing its use and occupancy
of the Licensed Premises. In consideration for such access, Licensee shall pay
Licensor an amount equal to Nine Thousand Five Hundred Eighty Three Dollars
($9,583.00) upon execution of this License Agreement.

5. Insurance. During the term of this License Agreement, Licensee shall maintain
with reputable insurance companies commercial general liability and property
damage insurance with respect to the Licensed Premises, with minimum limits set
forth in Article 13 of the Lease and naming each of the Landlord and Licensor as
an additional insured.

6. Incorporation of Lease Terms. Annexed hereto as Exhibit 1 is a true and
correct copy of the Lease. Except with respect to the financial obligations of
the Lease which remain the Licensor’s sole obligation, Licensee agrees to
conduct its business in full conformity and compliance with the terms and
conditions of the Lease. Repeated violation of the terms and conditions of the
Lease shall be grounds for the immediate termination of the License by the
Licensor.

7. Signage and Identification. Subject to the prior approval of both the
Landlord and Licensor, Licensee shall have the right to identification in the
lobby of 650 Fifth Avenue, together with shared signage at the entryway to the
Leased Premises.

8. New York Law Governing. This License Agreement has been negotiated in
accordance with, and shall be governed by, the laws of the State of New York.
All disputes between the parties shall be referred to compulsory binding
arbitration by a single arbitrator before either the American Arbitration
Association or the Real Estate Board of the City of New York, with the parties
to share the costs of such arbitrator.

9. Consent of Landlord. This License Agreement shall not be in full force and
effect until such time the Landlord consents, in writing, to the terms of this
License Agreement. Without obtaining such consent, this License Agreement shall
be null and void.



--------------------------------------------------------------------------------

IN WITNESS WHEROF, Licensor and Licensee have caused this License Agreement to
be executed by their duly authorized officer.

 

LICENSOR:

MISTRAL CAPITAL MANAGEMENT, LLC

By:  

/s/ Andrew R. Heyer

Name:   Andrew R. Heyer Title:   Chief Executive Officer

LICENSEE:

THE HAIN CELESTIAL GROUP, INC.

By:  

/s/ Ira J. Lamel

Name:   Ira J. Lamel Title:   Executive Vice President